Gerald C. Mann




       Hon. T. M. Trlmble           Opinion Bo. O-4033
       First Assistant  State       Re: Whether independent school
       Superintendent  of Public    district   may make deductions
          Instruction               from salaries   of teachers for
       Austin, Texas                hospitalization   plan.
       Dear Sir:
                   We have received your letter   of recent date asking
       the opinion of this department upon the above captioned
       question.    We also have the letter   of September 19, 1941,
       from Mr. E. W. Jackson, Superintendent     of the Beaumont Inde-
       pendent School District,    to Dr. L. A. Woods, State Superin-
       tendent, and the letter    of October 8, 1941 from Mr. T. N.
       Whitehurst,   East Texas Manager of the Pan- American Life In-
       surance Company, to Mr. Jackson.      We quote the following from
       Mr. Jackson’s letter    to Dr. Woods:
                   “The plan proposed would provide for no
            financial    obligations  on the part of our Board
            of Education unless it be for a slight amount
            of clerical    work necessary In making the month-
            ly deductions from the salaries        of teachers
            participating     in the hospitalization    plan.@’
                   We know of no reason why teachers of independent
       sczhool districts  should not be allowed to avail themselves
       of the benefits   of a hospitalization    plan. This would be
       purely a private undertaking,     and there is nothing in the
       statutes   or in their employment which would prohibit   such
       an undertaking on their part.
                  You wish to know whether the clerical  work of mak-
       ing monthly deductions from the salaries   of the teachers may
       be, done by the district.
                  The proposed plan imposes no financial  obligation
       on the part of the district.    The teachers would enter the
       plan on a purely voluntary basis, and we see no reason why
       the teachers may not authorize the district   to make deductions
       from their salaries   for oayment of the premium. As we have
       mentioned above, partici,patlon  in the plan is purely voluntaryj
Hon. T. M. Trimble,   Page 2


therefore,   the teachers could withdraw both their membership
in the plan and their authorization    to the district to make
the d,edutitions at any time.
             It is, therefore,   the opinion of this department
under the facts submitted to this department that the teach-
ers of an Independent school district       may enter the described
hospitalization     plan, and the district    may make the monthly
deductions from the salaries       of the teachers participating    in
the plan for payment of the premium. This view is especially
strengthened by Article      2883a, Vernon's Annotated Civil Stat-
utes, which provides for the assignment of salaries         of school
teachers under conditions      therein stated.
          We want to emphasize that we express no opinion ex-
cept as to the particular  facts disclosed herein, and this
opinion is limited accordingly.
                                      Yours very truly
                                      ATTORNEY
                                             GENERAL
                                                   OF TEXAS
                                      By/s/ George W. Sparks
                                      George W. Sparks, .Assistant
APPROVED OCT 23, 1941
/s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
APPROVED:OPINIONCOMMITTEE
BY:     BWB, Chairman
GWS:LM:wb